Citation Nr: 0615187	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  99-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (to include posttraumatic stress 
disorder (PTSD)).

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for an intestinal 
disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a sinus 
disorder/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of 
Puerto Rico, and the record reflects that he was ordered to 
active duty in support of Operation Desert Shield/Desert 
Storm from November 1990 to May 1991.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from adverse rating decisions by the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
by the Board in September 2001 and November 2003.

The veteran appears to have raised claims of entitlement to 
service connection for chronic fatigue syndrome and chronic 
joint pain (to include fibromyalgia) as due to undiagnosed 
illness.  These issues are referred to the RO for appropriate 
action.

The issues of entitlement to service connection for an 
acquired psychiatric disorder (to include PTSD), hair loss, a 
skin disorder and bronchitis are addressed in the REMAND 
section following this decision, and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  The veteran served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

2.  The veteran has been diagnosed with irritable bowel 
syndrome manifested by complaint of frequent episodes of 
diarrhea with abdominal distress.


CONCLUSION OF LAW

Irritable bowel syndrome, as a manifestation of a qualifying 
chronic disability presumed due to undiagnosed illness, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.317, 4.114, Diagnostic 
Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for an 
intestinal disorder manifested by alternating bouts of 
diarrhea and constipation.  He reported to a VA examiner in 
July 2004 to episodes of sudden abdominal pain followed by 
diarrhea.  He reported having three to four episodes of 
diarrhea per day.  Other times, he had constipation that 
alternated with episodes of diarrhea.  The examiner offered a 
diagnosis of irritable bowel syndrome.  The examiner, upon 
finding no in-service complaints of such symptoms, provided 
opinion that irritable bowel syndrome was not at least as 
likely as not related to military service.

The veteran served on active military duty in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  As 
such, he is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2005).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).  The 
presumptive manifestation period extends to September 30, 
2011.  Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001).

The veteran has been diagnosed with irritable bowel syndrome 
that is a "qualifying chronic disability" as defined in 
38 U.S.C.A. § 1117(a)(2)(B).  A finding of in-service 
complaints and continuity of symptomatology thereafter is not 
required to warrant an award of service connection.  Rather, 
the veteran must have a chronic, i.e., existing for six 
months or more, disability due to irritable bowel syndrome 
that is manifest to a degree of 10 percent or more at the 
current time.  38 U.S.C.A. § 1117(a)(1)(B) (West 2002); 
38 C.F.R. § 3.317(a)(4) (2005); Pub. L. No. 107-103, 115 
Stat. 976 (Dec. 27, 2001).  A 10 percent rating for 
irritable bowel syndrome is warranted for moderately 
disabling irritable bowel syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).  Given the 
frequency of the veteran's complaints of bowel disturbance, 
the Board resolves reasonable doubt in favor of the veteran 
by finding that his irritable bowel syndrome meets the 
criteria for a 10 percent disability rating under Diagnostic 
Code 7319.  Accordingly, the Board finds that service 
connection for irritable bowel syndrome is warranted on a 
presumptive basis under 38 U.S.C.A. § 1117.


ORDER

Service connection for irritable bowel syndrome as a 
manifestation of a chronic qualifying disability due to 
undiagnosed illness is granted.  (Prior to assigning a 
disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the 
United States Court of Appeals for Veterans Claims in the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).


REMAND

Following the issuance of the supplemental statement of the 
case (SSOC) in October 2005, the veteran submitted additional 
evidence to be considered in his claims directly to the 
Board.  This evidence included an examination report from 
Estado Libre Associado de Puerto Rico and photographs of his 
skin disorder that has not been considered by the RO that is 
the agency of original jurisdiction (AOJ) in this appeal.  He 
has not waived RO consideration of this new evidence, and the 
claim must be remanded.  See Board letter dated February 14, 
2006.

Additionally, an August 2002 VA clinic record included an 
impression that the veteran manifested "MILD PERSISTENT 
ASTHMA ASSOCIATED TO THE PERSIAN GULF SYNDROME."  No 
rationale was offered for the opinion expressed.  The veteran 
should be afforded additional VA examination in order to 
determine the nature and etiology of the sinus 
disorder/bronchitis, to include review of the impression 
offered by the VA clinician.  38 U.S.C.A. § 5103A(d) (West 
2002).





Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Contact the veteran and request the following 
information:
      a) request him to provide a list with the 
names, addresses and approximate date(s) of 
treatment for all non-VA health providers;
      b) request him to clarify as to whether he 
has filed a claim for disability benefits with the 
Social Security Administration (SSA); and
c) obtain all records identified by the 
veteran.

2.  Obtain the veteran's complete VA clinic 
records from the San Juan, the Commonwealth of 
Puerto Rico VA Medical Center (VAMC) since June 
2005.

3.  Schedule the veteran for VA examination for 
the purpose of determining the nature and etiology 
of his sinus disorder/bronchitis.  The claims 
folder should be provided to the examiner for 
review.  Following examination and review of the 
claims folder, the examiner should be requested to 
provide opinion as to the following questions:
      a) what is the current diagnosis, or 
diagnoses, of all currently manifested respiratory 
disorder(s);
      b) whether it is at least as likely as not 
(probability of 50% or more) that any currently 
manifested respiratory disorder is causally 
related to event(s) in service and/or represents a 
manifestation of an undiagnosed illness related to 
his service in the Persian Gulf; and
      c) provide a rationale for all opinions 
expressed, to include a discussion of the 
impression of "MILD PERSISTENT ASTHMA ASSOCIATED 
TO THE PERSIAN GULF SYNDROME" provided by a VA 
clinician in August 2002.

4.  Thereafter, readjudicate the claims on appeal.  
If any benefit sought on appeal remains denied, 
provide the veteran and his representative an SSOC 
and allow an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


